Opinion by
Porter, J.,
The subject of the insurance as set forth in the plaintiff’s statement was a sawmill, machinery, cider mill, and press attached, and lumber and tools, and personal property therein. The plaintiff alleges a total loss. The policy sued on provides that “ Tiffs entire policy unless otherwise provided by agreement indorsed hereon or added hereto shall be void if the subject of insurance be a manufacturing establishment and ceases to be operated for more than ten consecutive days.” The affidavit of defense alleges that the subject of the insurance was a manufacturing establishment and contents, and that at the time of the alleged fire, it had ceased to be operated for more than ten consecutive days.
The policy further recites that “If a building or any part thereof shall fall, except as the result of fire, all insurance by this policy on such building or its contents shall immediately cease.” The affidavit alleges that the said sawmill was in a decayed condition, and had partly fallen down as a result thereof.
Without discussing the merit of the allegations of the affidavit respecting the failure to furnish a truthful and an itemized statement of loss, we are of the opinion that the two allegations of the affidavit above set forth sufficiently aver a breach of the conditions of the policy, to prevent the entry of the judgment for the want of a sufficient affidavit of defense. .
The assignments of error are dismissed, and the order of the court below is affirmed.